Judgment of the Supreme Court, Suffolk County, dated August 31, 1973, affirmed, with costs. No opinion. Hopkins, Acting P. J., Shapiro, Cohalan and Christ, JJ., concur; Benjamin, J., concurs with the following memorandum: I concur on constraint of Dauernheim, Inc. v. Town Bd. of Town of Hempstead (33 N Y 2d 468). While there may be a rational basis for the denial of a variance in this case, in my opinion, upon the physical facts of this property, zoned for residential purposes in a geographical island surrounded by industrial properties, the result is confiscatory.